[Cite as State ex rel. Orr v. Bova, 2014-Ohio-1525.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101036



                             STATE OF OHIO, EX REL.
                                DARLLEL B. ORR

                                                             PETITIONER

                                                       vs.

                               FRANK BOVA, SHERIFF
                                                             RESPONDENT




                                         JUDGMENT:
                                     PETITION DISMISSED



                                           Writ of Mandamus
                                           Motion No. 472895
                                            Order No. 473458


        RELEASE DATE: April 4, 2014
FOR PETITIONER

Darllel B. Orr, pro se
Inmate No. 0206100
Cuyahoga County Jail
P.O. Box 5600
Cleveland, Ohio 44101


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Mary H. McGrath
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

         {¶1} Darllel B. Orr has filed a petition for a writ of habeas corpus. Orr alleges

that he is entitled to release from incarceration because “his current confinement is

unconstitutional pursuant [to] a patent lack of jurisdiction for failure to strickly [sic]

comport with O.R.C. 2945.05 [jury waiver].” We decline to issue a petition on behalf of

Orr.

         {¶2} The Supreme Court of Ohio has established that a claim of a defective jury

waiver is not cognizable through a petition for a writ of habeas corpus and must be

addressed through a direct appeal.          Bozsik v. Hudson, 110 Ohio St.3d 245,

2006-Ohio-4356, 852 N.E.2d 1200; Kelley v. Wilson, 103 Ohio St.3d 201,

2004-Ohio-4883, 814 N.E.2d 1222; State ex rel. Larkins v. Aurelius, 84 Ohio St.3d 112,

1998-Ohio-661, 702 N.E.2d 79.

         {¶3} Accordingly, we grant the motion to dismiss filed by Frank Bova, Cuyahoga

County Sheriff. Costs to Orr. The court directs the clerk of court to serve all parties

with notice of this judgment and the date of entry upon the journal as required by Civ.R.

58(B).

         {¶4} Petition dismissed.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

KENNETH A. ROCCO, J., and
MELODY J. STEWART, J., CONCUR